Title: From Benjamin Franklin to Vergennes, 4 May 1783
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy, May 4. 1783
I have considered the Proposal of M. le Mis. de Segur, to cede to the Congress the military Stores left by M. de Rochambeau at Baltimore; and I am of Opinion that it is probable a Part of them may be acceptable, if not the whole; and that possibly some of the different States may be enclined to purchase what the Congress should not want. But as I am ignorant of what may or may not be wanted by the Congress, and have no Orders to purchase or procure more Stores than have already been provided here, I can enter into no Agreement respecting them. If a Power be sent to the Ambassador or Consul to treat with the Congress or the separate States concerning them, it may be the most probable means of disposing of them to Advantage. I am with Respect, Sir, Your Excellency’s most obedient & most humble Servant
B Franklin
M. le Comte de Vergennes.
